DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Amendment
The present amendment, filed on or after 05/12/2022 has been entered. Claims 1-19 remain pending. Claims 1, 2, 7, and 15 have been amended. Applicant’s amendment to the claims has remedied the 112(b) indefiniteness and 112(d) rejections set forth in the Final Office Action dated 03/01/2022. 
Response to Arguments
Regarding applicant’s argument with respect to claims 1 and 5 filed 5/12/2022 have been considered but are moot because the new grounds of rejection do not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 9, applicant asserts that examiner has an unreasonable interpretation for the word “frustum”. Examiner respectfully disagrees. A frustum is defined by Merriam-Webster dictionary as “the basal part of a solid cone or pyramid formed by cutting off the top plane parallel to the base. In other words, a frustum is a shape formed by a surface of a cone or pyramid where the top plane has been cut off or removed. Loudin describes an insulator piece that tapers from the base to a tip in a conical shape. There is an area cut out for the electrode as well. This shape allows room for the electrode to be placed inside the nostril of the user while the base rests outside the nostril. This is shown in figures 5B and 5C (see annotated fig. below). Thus, Loudin discloses this shape approximately. Furthermore, the courts have held that changes in shape are a matter of design choice which a person of ordinary skill in the art would find absent persuasive evidence that a configuration claimed is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, both the shape of Loudin’s device and that of the present invention both are designed to contour to the user’s face and both are used to provide treatment to the user’s nasal/sinus areas.

    PNG
    media_image1.png
    664
    813
    media_image1.png
    Greyscale
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin et al. (US 2017/0239459) herein after Loudin in view of McLawhorn (US 2015/0094717 A1) , Thompson et al. (US 2007/0293917 A1) herein after Thompson, and Brunson et al. (US 2017/0189670 A1) herein after Brunson.
Regarding claim 1, Loudin teaches a microcurrent sinus treatment device (fig. 1 stimulator 100 and Para [0024] “Generally, the devices and systems may be configured to stimulate nasal or sinus tissue”), comprising; a circuit configured to deliver a sequence of voltage pulses carrying a therapeutic current (Para [0044] “The control subsystem 136 may include any circuitry or other components configured to operate the stimulators as described here. In some variations the control subsystem may comprise a processor 232, memory 234, and/or a stimulation subsystem 236” and Para [0119] “Each pulse may be current-controlled or voltage-controlled, and consecutive pulses need not be both current-controlled or both voltage-controlled. In some variations where the pulse waveform is charged-balanced, the waveform may comprise a passive charge-balancing phase after delivery of a pair of monophasic pulses, which may allow the waveform to compensate for charge differences between the pulses”); a therapeutic electrode operatively coupled to the circuit (fig. 2 first electrode 110 and second electrode are operatively connected to the stimulation subsystem 236 of control systems 136), the therapeutic electrode being configured to apply the sequence of voltage pulses to a user's skin surface adjacent to a detected region of relatively low electrical impedance through the user's skin (Para [0007] “The electrical stimulus may be a biphasic pulse waveform” and Para [0065] “The material(s) may help to minimize the impact of subject tissue impedance by providing a wet interface between the electrode and tissue, which may act to normalize the impedance experienced by the electrodes. This may in turn normalize the output and sensation experienced by the user”), the therapeutic electrode being in electrical continuity with a therapeutic current output node of the circuit (fig. 2 first electrode 110 and second electrode are operatively connected to the stimulation subsystem 236 of control systems 136); and a hand holdable case configured to substantially contain active portions of the circuit (fig. 11A shows the device in a hand  and Para [0025] “The stimulator body 102 may comprise a front housing 138, back housing 140, and proximal housing 142, which may fit together to define a body cavity 154. The body cavity 154 may contain a control subsystem 136 and a power source 152, which together may generate and control the stimulus”), the hand holdable case including: a forward end terminating in the therapeutic electrode (fig. 1D: at the top of the figure the electrodes protrude from the body of the holdable case); a return electrode comprising a portion of or disposed on a surface of the hand holdable case for contact with a hand of the user, the return electrode being in electrical continuity with a current return node of the circuit (Para [0113] “It should be appreciated that in some of these variations in which the stimulus is electrical, a pad electrode or other return electrode may be temporarily affixed to or otherwise be placed in contact with an external portion of the nose to act as a return electrode… In variations in which the stimulus is electrical, some or all of the prongs in the first nostril may be used to deliver unilateral electrical stimulation to the first nostril (e.g., the prongs in the second nostril may remain inactive)”: Examiner has interpreted “for contact with a hand of the user” to be a functional limitation. The provided structure of the handheld case and the return electrode of Loudin is structurally capable of being contacted by the hand of the user); a dielectric spacer disposed between the therapeutic electrode and the return electrode (Para [0069] “the external surfaces of any of the stimulator probes described herein may be insulated, with the exception of the electrodes. This may help to prevent inadvertent stimulation of other tissue (e.g., by direct tissue contact with a lead instead of with an electrode). Accordingly, in some variations, the prongs may be formed from or otherwise coated with one or more insulating materials (e.g., PTFE, silicone, combinations thereof, or the like): the insulator acts as the dielectric spacer and thus electrically separates the electrodes when one electrode acts as the stimulation electrode and the other electrode acts as the return electrode see Para [0113]); a rearward portion of the hand holdable case terminating at an end from the therapeutic electrode tip (fig. 1A and fig. 11A); wherein the dielectric spacer and the return electrode form a tapered surface narrowing toward the therapeutic electrode from a point of maximum girth disposed between the forward end and the rearward end of the hand holdable case (fig. 1A: stimulator 100 tapers from a point of maximum girth a body portion of the device to the insulated portions of the prongs and the exposed electrodes), but does not explicitly disclose a circuit configured to detect at least a relative electrical impedance at plural regions of a user’s skin, the dielectric spacer physically disposed directly between the therapeutic electrode and the return electrode and a rearward portion of the hand holdable case terminating at an end having a distance less than four inches from the therapeutic electrode tip, and wherein the return electrode is disposed at a location between the dielectric spacer and the rearward portion of the hand holdable case.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin to have and a rearward portion of the hand holdable case terminating at an end having a distance less than four inches from the therapeutic electrode tip because fig. 11A shows the device in a hand of a user and in the instant application the device “comfortably fits in an adult human hand, typically less than about four inches from the therapeutic electrode. Thus, if the device fits in an adult human hand (as shown in fig. 11A of the prior art), then the exact sizing of the device is merely a matter of design choice. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the prior art performs the same function as the instant invention and the only difference is the relative sizes of the devices. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Furthermore, McLawhorn discloses, in a handheld electrical treatment device, a dielectric spacer physically disposed directly between the therapeutic electrode and the return electrode (Para [0032] and fig. 1: electrode portion 110 is insulated by insulated portion 114, which completely surrounds and is directly between the return electrode 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the microcurrent sinus treatment device of Loudin to further include that the dielectric spacer is physically disposed directly between the therapeutic electrode and the return electrode because doing so would isolate the return electrode from the treatment electrode thereby allowing current to be properly removed from the patient without interference.
Moreover, in a similar hand-held stimulation device, Thompson discloses a circuit configured to detect at least a relative electrical impedance at plural regions of a user’s skin (Para [0005] “The impedance sensing pulse is applied to the skin at selected locations to measure the relative impedance of the body in those locations. This allows the selection of the most efficacious location for treatment with the treatment pulse. (hereinafter referred to as the "active area" or "site") It is generally accepted that the lower impedance areas of skin provide greater treatment efficacy and are thus the active areas” and fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn to further include a circuit configured to detect at least a relative electrical impedance at plural regions of a user’s skin as is disclosed by Thompson because doing so provide the benefit  of selection of the most efficacious location for treatment with a treatment pulse (Thompson Para [0005]).
Moreover, in a similar handheld electrical stimulation device, Brunson discloses, and a return electrode comprising a portion of or disposed on a surface of the hand holdable case for contact with a hand of the user, the return electrode being in electrical continuity with a current return node of the circuit (fig. 1D: grip electrode 113) and wherein the return electrode is disposed at a location between the dielectric spacer and the rearward portion of the hand holdable case (See annotated fig. 1D below: the grip electrode (i.e., the return electrode) is between the dielectric material in the insulated electrodes 130 and the rearward portion of the hand holdable case).

    PNG
    media_image2.png
    815
    774
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn and Thompson to provide the arrangement of the return electrode disposed at a location between the dielectric spacer and the rearward portion of the handholdable case because doing so would have been a rearrangement of parts and would not have modified the operation of the device since the device already uses a return electrode  as a component to deliver therapeutic stimulation. See MPEP 2144.04 Section VI C:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 2, Loudin further teaches the detected region of relatively low electrical impedance through the user's skin has an impedance characteristic of a nerve subjacent to the user's skin surface (Para [0007] “In some variations, delivering the electrical stimulus to nasal tissue may activate the ophthalmic branch of the trigeminal nerve. In some variations, delivering the electrical stimulus may activate the anterior ethmoidal nerve. In some variations, delivering the electrical stimulus may activate the internal branches of the infraorbital nerve. In some variations, delivering the electrical stimulus may activate the superior branches of the greater palatine nerve. In some variations, delivering the electrical stimulus may activate the septal nerve. In some variations, delivering the electrical stimulus may activate the posterior superior lateral nasal branch of the maxillary nerve”).
Regarding claim 5, Loudin in view of McLawhorn, Thompson, and Brunson discloses the mircocurrent sinus device of claim 1, and further Brunson further discloses wherein the placement of the therapeutic electrode, the dielectric spacer, and the return electrode are configured to cause the user's body to complete a circuit between the therapeutic electrode and the return electrode (Para [0086] “According to different embodiments disclosed, either the grip electrode 113 or an embedded electrode 130 can be also used as a source electrode, a return electrode, a reference electrode, a ground electrode, or a counter electrode to complete an electrical circuit with the skin”).
Regarding claim 6, Loudin further discloses wherein the rearward end of the hand holdable case is less than three inches from the therapeutic electrode tip (obvious matter of design choice; see same rationale for claim 1). 

    PNG
    media_image3.png
    326
    594
    media_image3.png
    Greyscale
Regarding claims 7 and 8, Loudin further teaches the hand holdable case forms a surface having a concave area wider than a human thumb on a back side of the hand holdable case such that a front portion of the concave area extends toward the therapeutic electrode and away from the point of maximum girth of the hand holdable case; wherein the concave area is disposed with at least a majority of its area between the therapeutic electrode and the point of maximum girth (See annotated figure below).  
Regarding claim 9, Loudin further teaches wherein the dielectric spacer defines an insulated surface configured in a frustum of an approximately pyramidal or conical shape tapering toward the therapeutic electrode to make clearance for the user's cheek and/or nose (fig. 11A/B and see annotated fig. 5C below). 


    PNG
    media_image4.png
    539
    592
    media_image4.png
    Greyscale
Regarding claim 10, Loudin further teaches wherein the hand holdable case defines a tapered surface on a top, between the point of maximum girth and the forward end, configured to provide a finger hold (fig. 1A and fig. 11A/B).
Regarding claim 11, Loudin further teaches wherein the tapered surface forms a facet relative to other portions of the top (fig. 1E flat top portion of the figure).
Regarding claim 12, Loudin further teaches wherein the hand holdable case defines a convex curved surface, on the top between the point of maximum girth and the rearward end, configured to fit into a hollow of the user's palm (fig. 1E flat top portion of the casing and fig. 11A/B).
Regarding claim 13, Loudin further teaches wherein the hand holdable case defines a side tapered to accommodate finger placement (fig. 1E bottom portion of casing and fig. 11A/B).
Regarding claim 14, Loudin further teaches wherein the hand holdable case further comprises a light pipe disposed between the forward end and the return electrode, the light pipe being configured to output an illumination indicator from a light emitting diode (LED) disposed on the circuit to indicate an operating condition to the user (Para [0042] “The light-based status indicators 118 may comprise one or more light sources (e.g., LEDs) located on the printed circuit board 128, which may be connected to or located near light-transmitting elements 158 on the front housing 138. The light-transmitting elements 158 may transmit light from a light source on the printed circuit board 128 to the exterior of the housing, where it may be perceived by a user. In some variations, the light-transmitting elements 158 may comprise fiber optics (e.g., light pipes). In other variations, the light-transmitting elements 158 may comprise translucent or transparent epoxy) in the front housing 138”).
Regarding claim 15, Loudin further teaches a button (Para [0038] “the one or more operating mechanisms may comprise one or more buttons. The stimulator body 102, for example, may comprise two buttons 114 and 116. In the variation shown, the two buttons 114 and 116 may be located on a single a flexible membrane 212”) configured to cause the circuit to enter a low current, nerve finding mode, the circuit being further configured to enter a high current therapeutic voltage pulse mode when a nerve is found (Para [0041] “When the stimulator 100 is on, pressing the top button 114 may increase the intensity of the stimulus (for example, when the stimulus is electrical, pressing the top button 114 may increase the amplitude of the stimulus waveform). Conversely, pressing the bottom button 116 may decrease the intensity of the stimulus (for example, when the stimulus is electrical, pressing the bottom button 116 may decrease the amplitude of the stimulus waveform). Pressing the bottom button 116 also may in some instances power off the stimulator 100”: Examiner has considered the limitation to encompass a manual finding of stimulation location and a manual increase of stimulation when the proper location is found) and to automatically shut off when a dose of therapeutic voltage pulses have been delivered (Para [0041] “However, it should be appreciated that additionally or alternatively, the stimulator 100 may power off without user input (e.g., after a period of idle time”).
Regarding claim 19, Loudin further teaches wherein the exposed portion of the therapeutic electrode is formed from stainless steel (Para [0065] “The electrode(s) described here may be made from one or more conductive materials. In some variations, the electrodes may comprise metals (e.g., stainless steel, titanium, tantalum, platinum or platinum-iridium, other alloys thereof, or the like), conductive ceramics (e.g., titanium nitride), liquids, gels, or the like”).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin in view of McLawhorn, Thompson, and Brunson, as applied to claim 1, and further in view of Springer (US Patent 6,181,974).
Regarding claim 3, Loudin in view of McLawhorn, Thompson, and Brunson disclose the microsinus treatment device of claim 1, but does not explicitly disclose wherein the therapeutic electrode is configured to clamp the return electrode against the rearward portion of the hand holdable case to hold the dielectric spacer and the return electrode together with the rearward portion of the hand holdable case; wherein the therapeutic electrode includes a threaded portion configured to screw into a hole formed inside the rearward portion of the hand holdable case.
However, in a facial electrode apparatus, Springer discloses a facial contact electrode apparatus that includes a screw in electrode to the device carrier. The electrode is secured to a circuit board inner lining of the electrode carrier (fig. 1: electrode apparatus 10 is secured to inner liner 50 and circuit board 20. Thus, the electrode is capable of clamping a material against a rearward portion of the apparatus). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn, Thompson, and Brunson to include the screw in pin electrode apparatus of Springer to hold internal components of the device together, such as the circuit board for the purpose of building a compact treatment device. 
 Regarding claim 4, Loudin in view of McLawhorn and Springer further disclose wherein the therapeutic electrode includes a threaded portion configured to screw into a hole formed inside the rearward portion of the hand holdable case (Springer: fig. 2 and fig. 3 threated portion 110 receives threated screw electrode 90).  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin in view of McLawhorn, Thompson, and Brunson, as applied to claim 1, and further in view of Rea (US 2012/0150063 A1).
Regarding Claims 16-18, Loudin in view of McLawhorn, Thompson, and Brunson disclose the microcurrent stimulation device of claim 1, but does not explicitly disclose wherein an exposed portion of the therapeutic electrode has a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch; a radius of curvature greater than 0.047 inch and less than 0.094 inch; a radius of curvature of about 0.08 inch.
However, in a similar hand-held electrode device, Rea discloses wherein an exposed portion of the therapeutic electrode has a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch; a radius of curvature greater than 0.047 inch and less than 0.094 inch; a radius of curvature of about 0.08 inch (Para [0069] “Electrode 138 may be monopolar or bipolar. It may also be cylindrical, annular, or spherical. As depicted in FIG. 13E, in one example, the electrode 138 is a ball-tip electrode with a spherical portion 143 having a radius of curvature ranging from about 0.020 inches to about 0.08 inches”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Loudin in view of McLawhorn, Thompson, and Brunson to further specify that an exposed portion of the therapeutic electrode has a radius of curvature of greater than or equal to 0.031 inch and less than or equal to 0.25 inch; a radius of curvature greater than 0.047 inch and less than 0.094 inch; a radius of curvature of about 0.08 inch as disclosed by Rea because such a modification would have been a simple substitution of an element known in the art (an electrode from a hand help device of Loudin) for another element known in the art (the specifically sized electrodes of the hand held device of Rea) for the purpose of contacting tissue and applying therapeutic pulses and providing treatment for a patient. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2015/0265825 A1) relates to a skin care device with return electrodes positioned at a different location than the therapeutic electrodes (see figs. 1A-1C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792